Citation Nr: 1143138	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Claims of service connection for a low back disorder were previously denied, most recently by the RO in May 1996.  Evidence presented since the May 1996 decision does not raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The May 1996 RO decision denying claims of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for a low back disorder has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the applications to reopen, substantially compliant notice was sent in July 2007 and December 2010, and the matter was readjudicated in an August 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained, to include all available records associated with in-service Naval Hospital treatment, and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA afforded the appellant an examination and obtained a medical opinion as to the etiology and severity of the low back disorder.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the December 2010 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material

A claim of service connection for a low back disorder was initially denied by the RO in an April 1968 decision.  Subsequent claims were denied by the Board in a February 1978 and the RO in May 1996.  The May 1996 decision, as well as the previous decisions, is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection was previously denied because, although the evidence demonstrated treatment for low back pain and spasm during service, reflected histories of injury in service and pain and inability to work since the injury in-service, and documented the existence of a post-service low back disorder, the evidence did not probatively suggest that the low back disorder onset in service or was causally related to service.  Evidence previously considered including service treatment and hospital records (including all available Naval Hospital records), post-service treatment and examination records, and statements from the Veteran and people who knew him before or during service and after service.  

Evidence associated with the record in conjunction with the application to reopen includes VA and private medical records, a September 2008 VA examination record, and a VA examiner's determination that the current low back disorder was not related to in-service trauma.  The record also includes the Veteran's histories of back pain since service and statements from people who knew him before or during service and after service.  Initially, the Board notes that the lay statements are duplicative of previously considered evidence; thus, they are not "new."  The Veteran's statements are also not "new" as they are cumulative of previously considered statements reflecting histories of in-service injury which resulted in pain and occupational impairment.  The treatment records, medical finding, and examination record and opinion are "new" in that they were not previously seen; however, this evidence is not material because it does not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that a chronic low back disorder onset in service or is causally related to service.  The newly obtained evidence includes no medical findings of an in-service onset of a back disorder or a causal relationship between a back disorder and service.  The Board acknowledges that the record includes a 2006 medical finding that the Veteran's lumbar spondylolisthesis was a "longstanding condition."  See Gofnung report.  The physician does not indicate that the back disorder onset in service, however, and based on length of time between service and this finding, namely 39 years, the Board finds it cannot interpret this finding as a finding of an in-service onset.  Thus, the Board finds the physician's opinion is not "material" evidence with which the matter can be reopened.  

In sum, there is still no competent evidence that the lumbar spine disorder is related to service (either through onset or causation).  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and the application to reopen is denied.

ORDER

New and material evidence has not been presented to reopen a claim for service connection for a low back disorder.  The request to reopen is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


